EQUITY PLEDGE AGREEMENT
[translation]
 
THIS EQUITY PLEDGE AGREEMENT (hereinafter this “Agreement”) is dated May 23,
2007, and entered into in Xi’an City of China


BETWEEN


(1) Vallant Pictures Entertainment Co., Ltd., with a registered address at OMC
Chambers, P.O. Box 3152, Road Town, Tortola, British Virgin Islands (“Pledgee”);


AND


(2) each of the shareholders of Xi’an TV Media inc (“Party B” or the “Company”)
listed on the signature pages hereto (collectively, the “Pledgors”).
 
RECITALS
 
1.  The Pledgee, a limited company incorporated under law of British Virgin
Islands and has the expertise in providing consultancy advice and services in
relation to the production of television mini-series, features and commercials.
 
2. The Pledgors are shareholders of the Company and collectively own 62.61% of
the outstanding equity interests of the Company. The detail of the Company is
included in Exhibit 1. 


3.  Pledgee and the Company have executed a series of business contracts dated
May 23, 2007, including Technical Consulting Services Agreement, Business
Operation Agreement, and Exclusive Option Agreement (hereinafter “ Business
Agreements ”) concurrently herewith. In order to ensure that the Company will
perform its obligations under the Business Agreements, and in order to provide
an additional mechanism for the Pledgee to enforce its rights under the Business
Agreements, the Pledgors agree to pledge all their equity interest in the
Company as security for the performance of the obligations of the Company under
the Business Agreements.


NOW THEREFORE, the Pledgee, the Company and the Pledgors through mutual
negotiations hereby enter into this Agreement based upon the following terms:


1.  Definitions and Interpretation.


1.1 Unless otherwise provided in this Agreement, the following terms shall have
the following meanings:


“China” or “PRC”
refers to the People’s Republic of China and excluding Hong Kong Special
Administrative Region, Macau Special Administrative Region and Taiwan.
“Equity Interest”
refers to all the equity interest in the Company legally held by the Pledgors.
“Event of Default”
refers to any event in accordance with Section 5 hereunder.
“Notice of Default”
refers to the notice of default issued by the Pledgee in accordance with this
Agreement.
“Pledge”
refers to the full content of Section 2 hereunder.
“PRC Laws”
refers to the laws and regulations promulgated by the National People’s
Congress, State Council, State Commissions of the People’s Republic of China,
including all the interim measures, regulations and notices.
“Registration Authority”
Refers to the Administrative Bureau of Industry and Commerce of Xi’an City,
China.
“Term of Pledge”
refers to the period provided for under Section 6 hereunder.

 
 
1

--------------------------------------------------------------------------------

 
1.2  The definition of all the Business Agreements applies to this Agreement.


2.  Pledge.


2.1 The Pledgors agree to pledge their equity interest in the Company to the
Pledgee (“Pledged Collateral”) as a security for the obligations of the Company
under the Business Agreements. Pledge under this Agreement refers to the rights
owned by the Pledgee, who shall be entitled to a priority in receiving payment
by the evaluation or proceeds from the auction or sale of the equity interest
pledged by the Pledgors to the Pledgee.


2.2 The Pledge under this Agreement shall be recorded in the Register of
Shareholders of the Company. The Pledgor shall, within 10 days after the date of
this Agreement, process the registration procedures with Registration Authority
concerning the Pledge.


3.  Representation and Warranties of Pledgors.
 
3.1 The Pledgors are the legal owners of the equity interest pledged.
 
3.2 The Pledgors have not pledged the equity interest to any other party, and/or
the equity interest is not encumbered to any other person except for the
Pledgee.
 
3.3 During the effective term of this Agreement the Pledgors shall not transfer
or assign the equity interest, create or permit to create any pledges which may
have an adverse effect on the rights or benefits of the Pledgee without prior
written consent from the Pledgee.


3.4 The Pledgors agree that the Pledgee’s right to the Pledge obtained from this
Agreement shall not be suspended or inhibited by any governmental license,
approval, authorization, qualification, order or legal procedure.


3.5 By entering into this Agreement, the Pledgors have not violate any
guarantees, covenants, warranties, representations, conditions, or any court
notice, order and decision that is binding to the Pledgors.
 
4.  Covenants of Pledgors. During the effective term of this Agreement, the
Pledgors promise to the Pledgee for its benefit that the Pledgors shall:
 
4.1 .not sell, transfer, assign the equity interest, create or permit to create
any pledges which may have an adverse effect on the rights or benefits of the
Pledgee without prior written consent from the Pledgee,
 
4.2 present to the Pledgee the notices, orders, suggestions or investigation
with respect to the Pledge issued or made by the competent authority; and comply
with such notices, orders, suggestions or investigation; or object to the
foregoing matters at the reasonable request of the Pledgee or with consent from
the Pledgee.


4.3 timely notify the Pledgee of any events or any received notices which may
affect the Pledgor’s equity interest or any part of its right, and any events or
any received notices which may change the Pledgor’s warranty and obligation
under this Agreement or affect the Pledgor’s performance of its obligations
under this Agreement.


4.4  execute in good faith and cause other parties who have interests in the
Pledge to execute all the title certificates, contracts, and perform actions and
cause other parties who have interests to take action, as required by the
Pledgee; and make access to exercise the rights and authorization vested in the
Pledgee under this Agreement.


4.5 execute all amendment documents (if applicable and necessary) in connection
with any registration of the Pledge with the Pledgee or its designated person
(natural person or a legal entity), and provide the notice, order and decision
to the Pledgee as necessary, within a reasonable amount of time upon request.


 
2

--------------------------------------------------------------------------------

 
5. Event of Default; Remedy


5.1 The following events shall be regarded as the events of default: (a) the
Company is incapable of repaying the general debit or other debt, or fails to
perform the obligation to pay the Pledgee as stipulated in the Business
Agreements, or becomes bankrupt or insolvent or is the subject of proceedings or
arrangements for liquidation or dissolution; (b) the Pledgor is not capable of
continuing to perform the obligations to pay the Pledgee as stipulated in the
Business Agreements due to any reason except force majeure; (c) The property of
the Pledgor is adversely affected due to any dispute, litigation, arbitration,
and/or other administrative procedure, and causing the Pledgee to believe that
the capability of the Pledgor to perform the obligations herein is adversely
affected; or (d) any other condition defined as Event of Default by PRC Laws.


5.2 If an event of default occurs, or is continuing, Pledgee shall have the
right to exercise the following rights and powers: (a) purchase the Pledged
Collaterals in accordance with the Option Agreement; (b) sell the Pledged
Collaterals by auction; or (c) take any action with respect to the Pledged
Collateral that is permitted by PRC Laws or provided for in this Agreement


5.3 If an event of default occurs, or is continuing, the Pledgors shall duly
carry out the security provisions of this Agreement and take any action and
execute any instrument or documents that the Pledgee may deem necessary or
advisable as a remedy.


6. Term of Pledge.


6.1  The Pledge shall take effect as of the signing date of this Agreement and
shall remain in full force and effect until either (1) the Pledgee becomes
bankruptcy or insolvent or is the subject of proceedings or arrangements for
liquidation or dissolution; or (2) the obligations of the Company and the
Pledgors as stipulated under the Business Agreements are completely fulfilled or
(3) the Pledged Collaterals are disposed in accordance with Secion 5, whichever
is earlier.
 
7. Dispute Resolution.


7.1 This Agreement shall be governed by and construed in accordance with the PRC
law. If there are no applicable PRC laws, this Agreement shall be governed by
the general practices of international trade.


7.2 During the term of the Pledge , if the existing PRC Laws are amended or new
PRC Laws become effective (“Change of Governing Laws”), and if such Changes of
Governing Laws are in favor to any Party, the concerned party hereto shall have
the right to apply for the preferential treatment as stipulated in such changes.


7.3 Subject to the adverse effect to the rights of any party due to Change of
Governing Laws, the parties hereby agree that:


7.3.1 this Agreement shall be governed by the PRC Laws before the Change; or
7.3.2 any party can terminate this Agreement in the absence of a remedy to the
adverse effect due to the Change.


7.4 The parties shall strive to settle any dispute arising from the
interpretation or performance, or in connection with this Agreement through
friendly consultation. In case no settlement can be reached through
consultation, each party can submit such matter to Xi’an Arbitration Center for
arbitration. Any resulting arbitration award shall be final and binding upon the
parties.


7.5 During the period when a dispute is being resolved, the Parties shall in all
other respects continue their implementation of this Agreement.


 
3

--------------------------------------------------------------------------------

 
8. General


8.1 Any notice which is given by the parties hereto for the purpose of
performing the rights and obligations hereunder shall be in writing. Where such
notice is delivered personally, the time of notice is the time when such notice
actually reaches the addressee; where such notice is transmitted by facsimile,
the notice time is the time when such notice is transmitted. If such notice does
not reach the addressee on business date or reaches the addressee after the
business time, the next business day following such day is the date of notice.
The delivery place is the address first written above of the parties hereto or
the address advised in writing including via facsimile from time to time.


8.2  The Pledgors shall not donate or transfer rights and obligations herein
without prior consent from the Pledgee. The Pledgee may donate or transfer
rights and obligations herein to its wholly-owned subsidiary without the consent
of the Pledgors.


8.3 Any provision of this Agreement which is invalid or unenforceable because of
inconsistent with the relevant laws shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability, without
affecting in any way the remaining provisions hereof. Both Parties shall
negotiate in good faith to resolve any provision of this Agreement which is
determined to be invalid or unenforceable, and to execute any amendments,
modification, supplements, additions or changes to this Agreement to reflect the
intent to this transaction as stipulated in this Agreement.


8.4 Without violation to this Agreement, both Parties shall be responsible for
their own fees and actual expenses in relation to this Agreement including but
not limited to legal fees, cost of production, stamp tax and any other taxes and
charges.


8.5 The failure to exercise or delay in exercising a right or remedy under this
Agreement shall not constitute a waiver of the right or remedy or waiver of any
other rights or remedies and no single or partial exercise of any right or
remedy under this Agreement shall prevent any further exercise of the right or
remedy or the exercise of any other right or remedy.


8.6 This Agreement shall be binding upon each of the Pledgors and his, her or
its successors and be binding on the Pledgee and his each successor and
assignee.


8.7. All Parties agree that this Agreement constitute the entire agreement of
the Parties with respect to the subject matter therein upon its effectiveness
and supersedes and replaces all prior oral and/or written agreements and
understandings relating to this Agreement.


8.8 This agreement and any amendments, modification, supplements, additions or
changes hereto shall be in writing and come into effect upon being executed and
sealed by the parties hereto.


8.9. This Agreement has been executed in three (3) duplicate originals in
English, each Party has received one (1) duplicate original, and all originals
shall be equally valid.
 
[SIGNATURE PAGE FOLLOWS]


 
 
4

--------------------------------------------------------------------------------

 


SIGNATURE PAGE


IN WITNESS WHEREOF both parties hereto have caused this Agreement to be duly
executed by their legal representatives and duly authorized representatives on
their behalf as of the date first set forth above.




PLEDGEE  VALLANT PICTURES ENTERTAINMENT CO. LTD.   /s/ Li Bin        
PLEDGORS:
SHAREHOLDERS OF THE COMPANY:
   
 
Shaan’xi Western Capital & Investment Management Co., Ltd. 
 
/s/ Dean Li
 
Owns 57.94% of Xi’an TV Media inc.
          /s/ Li Bin  
Owns 4.67% of Xi’an TV Medic Inc.

 
 
 
5

--------------------------------------------------------------------------------

 
 
Exhibit 1: PRC Company – shareholder list




Company Name:
Xi’an TV Media Inc
Registered Address:
Room 2802, Block B, Zhong Lian Yi Hua Yuan, No. 190 Wen Yi Bei Road, Xi’an City,
China
Nature of Corporation:
PRC company limited by shares
Registered Capital:
RMB 107,000,000
Shareholders:
a) Shaan’xi Western Capital & Investment Management Co., Ltd. injected RMB
62,000,000 and take up 57.94% of registered capital (Pledgor A);
b) Bin Li injected RMB 5,000,000 and take up 4.67% of registered
capital  (Pledgor B);
Scope of Business:
(1) investment and management of television programs and movies; (2) creation of
screenplay and scripts; (3) planning, filming, production and distribution of TV
series and movies; (4) real estate agency
 



6
